— Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 8, 1985, convicting him of receiving unlawful gratuities and official misconduct, upon a jury verdict, and imposing sentence. The appeal beings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought to suppress certain physical evidence and statements made to the police.
Judgment affirmed, and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
We agree with the suppression court that the defendant was not in custody at the time he made the challenged statements and gave physical evidence to the police, and that this evidence is therefore admissible (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851).
The defendant’s claim that the court erred in not limiting the People’s evidence to the factual claims in the indictment is without merit. The People were entitled to adduce that evidence which was essential to understanding the factual allegations in the indictment (see, People v Iannone, 45 NY2d 589, 599; People v Pattison, 97 AD2d 852).
We see no reason to disturb the defendant’s sentence. Mellen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.